obligation or in failing to award a greater upward deviation for child
                support. See Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543
                (1996) (explaining that this court reviews a child support order for an
                abuse of discretion); see also Khaldy v. Khaldy, 111 Nev. 374, 377, 892
P.2d 584, 586 (1995) ("Payments once accrued for either alimony or
                support of children become vested rights and cannot thereafter be
                modified or voided.") (internal quotation omitted)). We further conclude
                that the district court did not abuse its discretion in denying appellant's
                request for attorney fees under NRS 18.010 or NRS 125B.140(2)(c)(2),
                which allows an attorney fees award in an order enforcing child support,
                not modifying child support. See Miller v. Wilfong, 121 Nev. 619, 622, 119
P.3d 727, 729 (2005) (explaining that this court reviews the district court's
                decision regarding attorney fees for an abuse of discretion). Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.'




                cc: Hon. Vincent Ochoa, District Judge
                     Carolyn Worrell, Settlement Judge
                     Patricia A. Marr
                     Warren G. Freeman
                     Eighth District Court Clerk

                       'To the extent appellant's arguments are not addressed in this
                order, we conclude they lack merit.


SUPREME COURT
        OF
     NEVADA                                           2
(01 1947A